Citation Nr: 0719107	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left neck 
condition.  

2.  Entitlement to service connection for a left shoulder and 
arm condition.  

3.  Entitlement to service connection for removal of the 
ovaries.  

4.  Entitlement to service connection for cystitis.  

5.  Entitlement to service connection for hypothyroidism.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral ankle condition.  

7.  Entitlement to an initial compensable evaluation for 
sinusitis.  

8.  Entitlement to an initial compensable evaluation for a 
scar, residual of an incisional hernia.  

9.  Entitlement to an increased evaluation for irritable 
bowel syndrome (IBS) with gastroesphogeal reflux disease 
(GERD), currently evaluated as 10 percent disabling.  

10.  Entitlement to an increased evaluation for postoperative 
hysterectomy for endometriosis and pelvic adhesions, 
currently evaluated as 30 percent disabling.  

11.  Entitlement to an effective date earlier than September 
9, 1997 for the grant of service connection for pelvic pain 
secondary to surgical adhesion and endometriosis.  

12.  Entitlement to an effective date earlier than September 
9, 1997 for the grant of service connection for sinusitis.  

13.  Entitlement to an effective date earlier than December 
30, 1993 for the grant of special monthly compensation (SMC) 
for the loss of use of a creative organ.  

14.  Entitlement to a temporary total evaluation after March 
30, 1994 under the provisions of 38 C.F.R. § 4.30 based on 
convalescence from a December 1993 hysterectomy.  

15.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or being 
housebound during convalescence from December 30, 1993 to 
March 30, 1994.  

(The issue of entitlement to eligibility for Dependents' 
Educational Assistance (DEA) under the provisions of 
38 U.S.C.A., Chapter 35 is the subject of a separate 
decision.)

REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 1999, March 2000, May 2002, February 
2003, and January 2006 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The August 1999 rating decision continued a 30 percent 
evaluation for postoperative hysterectomy, granted service 
connection for pelvic pain secondary to surgical adhesion and 
endometriosis, evaluated as 10 percent disabling, effective 
February 27, 1998, continued a 10 percent evaluation for IBS 
with GERD, found that new and material evidence had not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a bilateral ankle condition, and 
denied service connection for a left neck condition and a 
left shoulder and arm condition.  

The March 2000 rating decision, pursuant to a March 2000 
Board decision, granted an earlier effective date of November 
6, 1988 for service connection for hysterectomy for 
endometriosis and pelvic adhesions.  This rating decision 
also granted service connection for an incisional hernia 
scar, evaluated as noncompensable, and denied service 
connection for sinusitis, surgical removal of the ovaries, 
and cystitis.  

The May 2002 rating decision, in pertinent part, granted a 
temporary total evaluation from December 30, 1993 to March 
30, 1994 based on a December 1993 hysterectomy, denied 
entitlement to SMC based on the need for regular aid and 
attendance or being housebound during this period of 
convalescence, and granted an earlier effective date of 
December 30, 1993 for the grant of SMC for the loss of use of 
a creative organ.  

The February 2003 rating decision, in pertinent part, granted 
service connection for sinusitis, evaluated as 
noncompensable, effective from September 9, 1997, and granted 
an earlier effective date of September 9, 1997 for the grant 
of service connection for pelvic pain, and continued a 30 
percent evaluation for postoperative hysterectomy.  

The January 2006 rating decision denied service connection 
for hypothyroidism.  

In an October 2001 statement, the veteran's attorney, on 
behalf of the veteran, requested that the veteran be afforded 
a personal hearing before a hearing officer.  A June 2002 
letter informed the veteran that her hearing was scheduled in 
July 2002, however, in a July 2002 statement the veteran's 
attorney, on behalf of the veteran, indicated that the 
veteran elected not to attend the hearing.  This hearing 
request is deemed withdrawn.  

The Board notes that a June 2002 decision by the RO found 
that the veteran's attorney was entitled to $1,058.37 in 
attorney fees.  In July 2002 the attorney disagreed with the 
RO's decision.  Later in July 2002, the attorney submitted a 
statement clarifying his disagreement, indicating that he 
wanted the attorney fees awarded to him to be released to the 
veteran.  An August 2002 memorandum in the claims file 
indicates that these fees were released to the veteran, thus 
satisfying the attorney's request.  

The issues of entitlement to service connection for a left 
neck condition, left shoulder and arm condition, and 
hypothyroidism, and whether new and material evidence has 
been submitted sufficient to reopen a claim of entitlement to 
service connection for a bilateral ankle condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's ovaries have not been removed.  

2.  Cystitis has not been shown by competent medical evidence 
to be etiologically related to service.  

3.  Sinusitis does not result in any incapacitating episodes 
or at least three non-incapacitating episodes per year.   

4.  The incisional hernia scar is well healed, without 
evidence that it is painful or tender, limits function or 
motion, is deep, unstable, or exceeds an area of 144 square 
inches.  

5.  IBS with GERD is manifested by alternating diarrhea and 
constipation.  

6.  The veteran's hysterectomy is manifested by symptoms in 
an unexceptional disability picture that are consistent with 
the removal of the uterus.  

7.  The veteran's original application for service connection 
for a gynecological condition was submitted in November 1988 
and remained pending until April 1995, when the RO 
established service connection for postoperative hysterectomy 
for endometriosis and pelvic adhesions. 

8.  The veteran perfected an appeal of entitlement to an 
earlier effective date for her service connected 
gynecological condition, which remained pending until an 
effective date of November 6, 1988 was granted in a March 
2000 Board decision.  

9.  There is no communication from the veteran prior to 
September 9, 1997 expressing an intent to seek service 
connection for sinusitis.  

10.  An August 18, 1997 VA treatment record includes an 
impression of sinusitis.  

11.  Prior to December 30, 1993 there is no evidence that the 
veteran experienced loss or loss of use of a creative organ.  

12.  On December 30, 1993 the veteran underwent a total 
abdominal hysterectomy and was assigned a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.116, 
Diagnostic Code 7618 from that date until March 30, 1994.  

13.  From December 30, 1993 to March 30, 1994, the veteran 
was not institutionalized and was not shown to be permanently 
bedridden or so helpless as to be in need of the regular aid 
and attendance of another person as a result of her service 
connected disability.  

14.  From December 30, 1993 to March 30, 1994, the veteran 
had a service connected disability rated as 100 percent 
disabling, but did not have additional service connected 
disability or disabilities independently ratable at 60 
percent, and was not confined to her home or its immediate 
premises by reason of service connected disability.  
CONCLUSIONS OF LAW

1.  A disability manifested by removal of the ovaries was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  

2.  Cystitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

3.  The criteria for an initial compensable evaluation for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6510 (2006).  

4.  The criteria for a compensable evaluation for the 
incisional hernia scar have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002 & 
2006).

5.  The criteria for an evaluation of 30 percent for IBS with 
GERD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.116, 
Diagnostic Code 7319 (2006).

6.  The criteria for an evaluation in excess of 30 percent 
for postoperative hysterectomy for endometriosis and pelvic 
adhesions have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.116, Diagnostic Code 7618 (2006).  

7.  The criteria for an assignment of an effective date of 
November 6, 1988 for pelvic pain secondary to surgical 
adhesion and endometriosis have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).    

8.  The criteria for an effective date of August 18, 1997, 
but no earlier, for the grant of service connection for 
sinusitis have been met.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2006).  

9.  The criteria for an effective date prior to December 30, 
1993 for SMC for the loss of a creative organ have not been 
met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

10.  The criteria for an extension of a temporary total 
evaluation based on a December 30, 1993 hysterectomy have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.30, 4.116, 
Diagnostic Code 7618 (2006).  

11.  For the period from December 30, 1993 to March 30, 1994 
criteria for SMC based on the need for regular aid and 
attendance of another person, or on account of being 
housebound, are not met.  38 U.S.C.A. § 1114 (West 2002); 
38 C.F.R. §§ 3.350, 3.352 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's decision granting an 
effective date the day after separation from service for the 
grant of service connection for pelvic pain secondary to 
surgical adhesion and endometriosis, further notice or 
assistance is unnecessary to aid the veteran in 
substantiating this claim.  This appeal is fully granted.

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A June 2002 VCAA letter advised the veteran of the 
information and evidence necessary to establish service 
connection for removal of the ovaries and cystitis.  A 
September 2003 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate her claim 
of entitlement to an increased evaluation for postoperative 
residuals of hysterectomy.  A February 2005 VCAA letter 
provided notice of the information and evidence necessary to 
substantiate her service connection claims, increased rating 
claims, and her claim of entitlement to SMC based on the need 
for aid and attendance or being housebound during the 
temporary total evaluation.  

Although the veteran has not been furnished VCAA notice 
regarding the information and evidence necessary to 
substantiate her claims of entitlement to earlier effective 
dates, the United States Court of Appeals for Veterans Claims 
(Court) has previously held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide VCAA notice of the laws and regulations 
governing effective dates if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  In this case, as will be discussed further below, 
the veteran's claims for earlier effective dates are being 
denied as a matter of law, thus, she is not prejudiced by the 
lack of VCAA notice in regard to these claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

Further, the veteran has not been provided notice regarding 
the information and evidence necessary to substantiate her 
claim of entitlement to a temporary total evaluation based on 
convalescence after March 30, 1994, however, as will be 
discussed further below, this claim is being denied as a 
matter of law.  In VAOPGCPREC 5-2004 (2004) VA's Office of 
General Counsel held that the VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.  Similarly, the Court has held that the 
VCAA is not applicable to matters in which the law, and not 
the evidence, is dispositive.  Mason v. Principi, 16 Vet. 
App. 129 (2002).  

The June 2002, September 2003, and February 2005 VCAA letters 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain service 
records and medical records but that she was nevertheless 
responsible for providing enough information about the 
records and any necessary releases to enable VA to request 
them from the person or agency that had them.  

With respect to the fourth element, the February 2005 VCAA 
letter stated, "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
veteran was thus adequately advised of the fourth element of 
the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial decisions in this case.  However, the 
timing deficiency was remedied by issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  November 2005 
and November 2006 supplemental statements of the case (SSOCs) 
considered the claims based on the evidence of record.  These 
readjudications acted to remedy any timing defect in regard 
to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  
        
A March 2006 letter provided notice regarding disability 
ratings and effective dates.  This letter also had a timing 
deficiency which was remedied by readjudication of the claims 
in the November 2006 SSOC.  Mayfield v. Nicholson, 444 F. 3d 
1328 (Fed. Cir. 2006).  Thus, all required notice has been 
given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
In addition, the veteran has been afforded VA examinations to 
evaluate her service connection and increased rating claims.    

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Removal of the Ovaries

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran is seeking service connection for removal of the 
ovaries.  She underwent a total abdominal hysterectomy in 
December 1993.  The operative report from that procedure 
indicates that the decision was made to preserve the ovaries.  
A VA pathology report from June 1999 notes that the veteran's 
hormonal pattern was consistent with age and history 
(preserved ovaries).  A September 1999 VA examination noted 
that the veteran's ovaries had not been removed.  

A VA pelvic ultrasound from February 2001 revealed two cysts 
in what appeared to be the right ovary and a normal left 
ovary.  At VA examination in January 2004 the veteran 
requested removal of her ovaries.  She saw her private 
physician in February 2004, who opined that removal of the 
ovaries would not be of any benefit to the veteran.  A VA 
pelvic ultrasound in October 2004 showed both ovaries, and a 
November 2004 VA treatment note indicated that the veteran 
still had her ovaries.  There is no more recent medical 
evidence indicating that the ovaries have been removed.    

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case there is no current disability because the 
veteran's ovaries have not been removed.  Thus, the service 
connection claim cannot be substantiated.  

Because the evidence demonstrates that the veteran does not 
have a current disability manifested by removal of the 
ovaries, the preponderance of the evidence is against the 
claim.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application, and the claim of entitlement to service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  

III.  Cystitis

Private treatment records from October 1999 to February 2004 
include diagnoses of and treatment for interstitial cystitis.  
In addition, a January 2003 VA examination included a 
diagnosis of interstitial cystitis.  Thus, the first element 
of a successful service connection claim is satisfied.  

Service medical records reveal a diagnosis of cystitis in 
June 1982, thus satisfying the second element of the claim.  

While the first two criteria are met, the service connection 
claim must fail as there is no medical evidence of a nexus 
between current cystitis and service.  The Board acknowledges 
that in an April 1995 statement the veteran reported a 
continuity of symptomatology of bladder problems since 
service, however, such report must be weighed against the 
medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

The only medical opinion regarding etiology of current 
cystitis is from the January 2003 VA examination.  The 
examiner acknowledged review of the medical file prior to 
interview of the veteran.  The veteran described the 
development of bladder symptoms of frequency, urgency, and 
dysuria shortly after her hysterectomy, and stated that she 
had been treated with Elmiron since 1995.  The diagnosis 
included interstitial cystitis.  

The examiner noted that, since there is no specifically known 
cause of interstitial cystitis, there was no reason to 
suspect that the veteran's endometriosis or even her 
hysterectomy were directly related to the diagnosis of 
interstitial cystitis.  In addition, the examiner commented 
that review of her file revealed no identifiable evidence of 
a diagnosis of chronic cystitis in service, and that "this 
would not necessarily be a related problem at any rate."  

As the examiner concluded that the veteran did not have 
chronic cystitis in service, and, seems to state that, even 
if she did, her current cystitis would not be related, the 
third element of the service connection claim has not been 
satisfied.  

The veteran herself has made the claim that cystitis is 
related to service.  However, as a layperson, she is not 
competent to express an opinion as to medical causation, as 
she has neither claimed, nor shown, that she is a medical 
expert, capable of rendering medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, in the absence of any medical evidence of a nexus, the 
claim must be denied.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim.  Since the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Evaluation of Sinusitis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran's sinusitis is evaluated as noncompensable under 
Diagnostic Code 6510, rating chronic pansinusitis.  This 
diagnostic code provides a 0 percent evaluation for sinusitis 
detected by X-ray only, and a 10 percent evaluation for one 
or two incapacitating episodes of sinusitis per year, 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
for application when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation is 
for application following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Diagnostic Code 6510.  

At VA treatment in August 1997 the veteran complained of 
sinus problems for one week, and stated that her head, ears, 
and throat hurt.  On examination, both maxillary sinuses were 
tender, left greater than right.  The impression was 
sinusitis.  She continued to complain of earache, sinus 
congestion, and headache later in August, and was given a Z-
pack.  

At VA examination in May 1999 the veteran stated that she 
experienced "infection" with change in season, and that she 
had some problem with her ears.  She stated that, since she 
started using Flonase about a month earlier, she had had very 
little trouble.  Examination of the ears, nose, and throat 
was normal.  Films of the sinuses did not show sinusitis.  

At private treatment in September 2001 the veteran complained 
of chronic left ear infections and chronic headaches.  CT 
scan of the sinuses revealed no evidence of acute paranasal 
sinusitis.  The veteran's physician noted that there were no 
signs of significant sinusitis per se, and opined that the 
veteran's symptoms were secondary to allergic rhinitis and a 
deviated nasal septum.  In October 2001 she underwent 
septoplasty with bilateral inferior turbinate reduction, and 
endoscopic removal of right concha bullosa.  

At VA examination to evaluate the sinuses in January 2003, 
the veteran described ongoing problems with sinusitis.  She 
gave a history of the October 2001 surgery, and reported 
sinusitis in October and December 2002.  Examination revealed 
patent nasal passages bilaterally, with nontender sinuses.  
The examiner noted that the veteran's sinusitis was not 
present all the time, but would come and go with treatment.  
The diagnosis was chronic recurrent sinusitis with history 
going back at least to 1982 and 1983.  

The veteran's sinusitis was most recently evaluated at VA 
examination in October 2005.  The veteran described recurrent 
sinus infections, and secondary ear infections, two or three 
times a year requiring antibiotics.  She also had allergies 
to certain environmental allergens, such as dust and certain 
chemicals, and would have intense nasal congestion where she 
could not breathe.  She described frequent postnasal purulent 
discharge, especially when she had an acute flare-up of 
sinusitis.  In regard to treatment, she reported using a 
nasal spray and Allegra.  She stated that she used a Z-pack 
two to three times a year as treatment for acute flare-ups.  
She indicated that headaches were not a problem.  She added 
that the frequency and duration of periods of incapacitation 
were one or two days, two or three times a year, during which 
time she missed work and required treatment by a physician 
with antibiotics, however, she was not confined to bed.  

On examination, nasal passages were clear and the oropharynx 
was normal.  There was no tenderness over the sinuses.  The 
diagnosis was chronic sinusitis, secondary otitis media, and 
environmental allergy.  

The medical evidence does not demonstrate entitlement to an 
increased initial evaluation for sinusitis, as the veteran 
has not had any incapacitating episodes related to her 
condition, nor has the evidence demonstrated non-
incapacitating episodes at least three to six times a year.  
At the most recent VA examination the veteran reported that 
headaches were not a problem, and described flare-ups as only 
occurring two to three times a year.  Thus, the criteria for 
an increased evaluation of 10 percent have not been met.  
38 C.F.R. § 4.97, Diagnostic Code 6510.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
noncompensable evaluation reflects the highest level of 
disability since the effective date of the grant of service 
connection, September 9, 1997.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

While the veteran has stated that sinusitis requires her to 
miss work for one or two days, two or three times a year, she 
has nevertheless maintained employment, and has not made more 
specific allegations of interference with employment, thus, 
marked interference with employment has not been shown.  
Additionally, sinusitis has not required any, let alone 
frequent, periods of hospitalization since the grant of 
service connection.  Therefore, referral for consideration of 
an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
initial compensable evaluation.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

V.  Evaluation of Scar

The veteran's scar, residual of incisional hernia, is 
evaluated as noncompensable under Diagnostic Code 7805, which 
instructs that scars should be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

The criteria for evaluating scars changed effective August 
30, 2002, during the pendency of this appeal.  38 C.F.R. 
§ 4.118 (2006).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Diagnostic Code 7805 is the same in the pre and post August 
30, 2002 versions of the Rating Schedule.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002 & 2006).  A higher evaluation 
under this Diagnostic Code is not warranted because the 
medical evidence has demonstrated no limitation of function 
resulting from the incisional hernia scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

In this regard, a November 1994 VA examination described the 
scar only as well healed and over the right upper quadrant.  
VA scar examination in January 2003 revealed a 31/4 inch scar 
in the right upper quadrant of the abdomen, slightly 
irregular, but essentially straight with no tenderness and no 
recurrence of the hernia.  The diagnosis was a scar of the 
right upper quadrant of the abdomen from repair of an 
incisional hernia from surgery done near birth due to pyloric 
stenosis with repair of the incisional hernia in 1983 with 
only a 31/4 inch somewhat disfiguring scar.  

The incisional hernia scar was most recently evaluated at VA 
examination in October 2005.  The scar measured 31/4 inches in 
length and was 1/4 of an inch at its greatest length.  The scar 
was not painful on examination and there was no adherence to 
underlying tissue.  Skin texture was normal and the scar was 
stable.  There was no elevation or depression of the surface 
of the scar, which was described as superficial, not deep.  
There was no sign of inflammation, edema, or keloid 
formation.  The color of the scar was a little darker than 
the adjacent skin, but not strikingly so.  The examiner did 
not note any limitation of motion or other limitation of 
function.    

In the absence of evidence of limitation of function 
resulting from the scar, a compensable evaluation is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

A compensable evaluation is available under Diagnostic Code 
7804, rating superficial scars which are painful on 
examination, however, the scar was described as nontender in 
January 2003 and was found not to be painful in October 2005.  
In the absence of evidence of a scar which is painful on 
examination, entitlement to a compensable initial evaluation 
must be denied under both the pre and post August 30, 2002 
versions of this diagnostic code.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002 & 2006).  

A compensable evaluation is available under the old version 
of Diagnostic Code 7803, which provides a 10 percent 
evaluation for superficial scars which are poorly nourished 
with repeated ulceration.  The medical evidence does not show 
that the veteran's incisional hernia scar is poorly nourished 
or that there is any ulceration, thus, a higher evaluation 
under this diagnostic code is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).  

The new rating criteria provide compensable evaluations for 
scars that limit function, are deep and exceed an area of six 
square inches; that are superficial and exceed 144 square 
inches; or that are superficial and unstable.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7803 (2006).  The available 
evidence does not show that the incisional hernia scar meets 
any of these criteria and, so, a higher rating under these 
diagnostic codes is not warranted.  

Based on the foregoing, the Board finds that the 
noncompensable evaluation reflects the highest level of 
disability since the effective date of the grant of service 
connection, August 30, 1994.  

In addition, there is no evidence of marked interference with 
employment and the incisional hernia scar has not required 
any, let alone frequent, periods of hospitalization since the 
grant of service connection.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
initial compensable evaluation.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

VI.  Evaluation of IBS with GERD

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995); 38 C.F.R. § 4.1.  However, in the case of an 
increased rating, as opposed to an initial evaluation, the 
current level of disability is of primary concern, and the 
most recent evidence is generally the most probative.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability picture warrants such 
elevation.  38 C.F.R. § 4.114.  

The veteran is seeking an increased evaluation for IBS with 
GERD, which is evaluated as 10 percent disabling under 
Diagnostic Code 7319-7346.  38 C.F.R. § 4.114, Diagnostic 
Codes 7319, 7346 (2006).  

While certain provisions of the rating schedule concerning 
the digestive system were revised, effective July 2, 2001, 
these changes have no impact on this case as neither 
Diagnostic Code 7319 nor Diagnostic Code 7346 was changed.  
Therefore, there is no issue as to which version of the 
rating criteria, old or new, is more favorable to the 
veteran.  See VAOPGCPREC 7-2003 (2003).  

Diagnostic Code 7319 evaluates irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) and provides a 10 
percent evaluation for moderate disability, with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent evaluation is warranted for severe disability, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  

Diagnostic Code 7346 evaluates hiatal hernia and provides a 
maximum evaluation of 60 percent for symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
is warranted where there are two or more symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  

The veteran's IBS with GERD was evaluated at VA examination 
in May 1999.  She described bloating, constipation, and 
hemorrhoids at times.  She also described reflux at times.  
The examiner noted that review of the record showed a recent 
normal upper GI series and a normal barium enema examination.  
The veteran reported that she did not miss a significant 
amount of work because of her problem.  Examination of the 
abdomen revealed healed incisions with no palpable masses or 
organs.  The diagnosis was IBS.  

An August 1999 operative report from the Fayetteville VA 
Medical Center (VAMC) indicates that the veteran underwent an 
esophagogastroduodenoscopy and antral biopsies.  The 
postoperative diagnosis was a history of inflammatory bowel 
disease, family history of colon cancer; multiple antral 
nodules, otherwise unremarkable.  

Private treatment records from February 2000 to February 2004 
reflect ongoing treatment for IBS with GERD.  At treatment in 
March 2002 IBS and GERD were described as under satisfactory 
control, however, later that month GERD was noted to be under 
less than satisfactory control on present therapy.  In April 
2002, however, GERD was again described as under satisfactory 
therapy.  In November 2002 the veteran complained of blood in 
stool.  In February 2004 the veteran reported that trial with 
Zelnorm had "helped tremendously" with excess intestinal 
gas, bloating, and excess intestinal gurgling and cramping.  
The impression was GERD, under satisfactory control on 
present therapy, and IBS, under improved control on recently 
instituted Zelnorm therapy.  

At VA examination in October 2005 the veteran described 
alternating diarrhea and constipation going back to military 
service.  The constipation was associated with bloating, and 
would go on for days or a week or two, and then she could 
have diarrhea for several days.  She reported that her 
symptoms had been more severe over the past several years.  
Zelnorm was helpful.  Her weight had tended to increase and 
she denied nausea and/or vomiting.  Her symptoms of 
constipation and diarrhea were described as continuous.  She 
rarely had a period where her bowel movements were normal.  

On examination there was no evidence of malnutrition or 
anemia and she had tenderness in her left lower abdomen, with 
no masses felt.  The diagnosis was IBS with alternating 
diarrhea and constipation.  

At private treatment the following week the veteran reported 
that her symptoms had worsened over the past several months.  
She described frequent constipation with episodes of diarrhea 
with occasional hematochezia, which she attributed to 
hemorrhoidal bleeding.  She again denied weight loss or 
nausea and vomiting.  The assessment was persistent and 
worsening abdominal pain, alternating episodes of 
constipation and diarrhea with occasional hematochezia.  GERD 
symptoms were described as currently well controlled.  At 
follow-up in November 2005 IBS was described as improved but 
incompletely controlled.  At VA treatment in April 2006 both 
IBS and GERD were described as stable.   

Based on the foregoing, the Board finds that the recent 
evidence demonstrates that the veteran experiences 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  In this regard, the October 
2005 VA examiner's diagnosis described IBS with alternating 
diarrhea and constipation.  Her private physician's diagnosis 
similarly included alternating episodes of constipation and 
diarrhea with occasional hematochezia.  At follow-up, her 
symptoms were not under complete control.  

Despite the April 2006 VA treatment note describing IBS and 
GERD as stable, this assessment appears to be based on the 
veteran's description of her symptoms.  In contrast, the 
October 2005 private treatment report considered examination 
of the veteran and review of previous gastrointestinal 
testing.  Additionally, even if the veteran's symptoms were 
stable on the date of VA treatment, Diagnostic Code 7319 
provides a 30 percent evaluation for abdominal distress which 
is "more or less constant" rather than requiring constant 
distress.  Thus, resolving all doubt in favor of the veteran, 
the Board finds that a 30 percent evaluation for IBS with 
GERD is warranted based on the recent evidence of alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7319.  

The 30 percent evaluation assigned in this decision is the 
maximum evaluation available under Diagnostic Code 7319.  
While a higher evaluation is available under Diagnostic Code 
7346, there has been no medical evidence of hematemesis, 
melena, or anemia, and the veteran has denied vomiting or 
material weight loss, and her symptoms cannot otherwise be 
said to be productive of severe impairment of health, as the 
recent evidence, including from October 2005, describe GERD 
as controlled.  Thus, an evaluation in excess of 30 percent 
for IBS with GERD is not warranted.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  

The evidence does not indicate that IBS with GERD causes 
marked interference with employment and this condition has 
not required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The Board finds that an evaluation of 30 percent is warranted 
for the veteran's IBS with GERD.  As the preponderance of the 
evidence is against the award of a rating in excess of 30 
percent of for this disability, a rating in excess of 30 
percent under the reasonable doubt doctrine is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

VII.  Evaluation of Hysterectomy

The veteran's hysterectomy is evaluated as 30 percent 
disabling under Diagnostic Code 7618.  Under this diagnostic 
code, a 100 percent evaluation is available for a period of 
three months following removal of the uterus, including 
corpus.  Thereafter, a 30 percent evaluation is assigned.  
38 C.F.R. § 4.116, Diagnostic Code 7618 (7618).  

While certain provisions of the rating schedule concerning 
gynecological conditions and disorders of the breast were 
revised, effective March 18, 2002, these changes have no 
impact on this case as Diagnostic Code 7618 was unchanged.  
Therefore, there is no issue as to which version of the 
rating criteria, old or new, is more favorable to the 
veteran.  See VAOPGCPREC 7-2003 (2003).  

The veteran underwent a total abdominal hysterectomy in 
December 1993.  The veteran has been granted the maximum 
schedular evaluation available after expiration of the 
immediate postoperative period.  There is no medical evidence 
or opinion indicating that the post-operative rating should 
be extended.  In this regard, VA gynecological examinations 
in September 1999, January 2003, and January 2004 were 
normal.  Moreover, as the veteran's hysterectomy was 
performed over 13 years ago, the evidence is highly 
unfavorable to such an extension.  

The evidence does not indicate that the veteran's 
hysterectomy causes marked interference with employment and 
this condition has not required any, let alone frequent, 
periods of hospitalization since the claim of entitlement to 
an increased evaluation.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
evaluation in excess of 30 percent for the veteran's 
hysterectomy.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

VIII.  Earlier Effective Date for Pelvic Pain

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 
38 C.F.R. § 3.400(b) (2006).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim, such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155.  

In November 1988 the veteran filed a claim of entitlement to 
service connection for residuals of a laparoscopy.  The claim 
was denied in February 1989 after attempts to schedule the 
veteran for VA examination failed.  In August 1994 the 
veteran submitted a claim of entitlement to service 
connection for endometriosis.  VA examination in November 
1994 revealed that the veteran had undergone several 
laparoscopies for infertility, pelvic pain, and irregular 
vaginal bleeding, and that she had a hysterectomy in December 
1993.  Subsequently, the RO reviewed the service medical 
records, which showed treatment for various gynecological 
conditions.  Since the post-service treatment records also 
showed gynecological complaints, eventually leading to a 
hysterectomy, service connection was granted, effective in 
August 1994.  

The veteran perfected an appeal regarding the effective date 
assigned for her gynecological condition.  

On September 9, 1997 the RO received a claim of entitlement 
to service connection for several disabilities, including 
endometriosis.  This claim also included a date stamp 
indicating receipt on February 27,1998.  Pelvic pain was not 
specifically listed on this claim, however, at VA examination 
in May 1999 the veteran stated that she began to experience a 
recurrence of left lower quadrant pain four to five months 
earlier.  She described the pain as intermittent and the 
examiner noted that this pain might or might not be 
associated with the veteran's GI complaints related to IBS.  
The diagnosis was status post total abdominal hysterectomy 
with residual chronic pelvic pain secondary to surgical 
adhesions and endometriosis.  

Based on this VA examination, the August 1999 rating decision 
granted service connection for pelvic pain, secondary to 
surgical adhesion and endometriosis, effective February 27, 
1998, based on the date of receipt of the veteran's claim of 
entitlement to service connection for endometriosis.  The 
February 2003 rating decision established an earlier 
effective date based on the earlier date stamp on the 
veteran's original claim.  

A March 2000 Board decision subsequently granted an earlier 
effective date of November 6, 1988 for the veteran's 
gynecological condition, postoperative hysterectomy for 
endometriosis with pelvic adhesions.  Service connection was 
established from the date after separation from service based 
on a finding that the veteran's original claim of entitlement 
to service connection for her gynecological condition 
remained pending from November 1988.  

The veteran claimed entitlement to service connection for 
"endometriosis" both on her August 1994 claim, which 
resulted in a grant of service connection for postoperative 
hysterectomy, and in her September 1997 claim, which resulted 
in a grant of service connection for pelvic pain.  

As the Board pointed out in its March 2000 decision, the 
gynecological complaints existent in service continued to be 
documented in the post-service medical records.  
Specifically, the December 1993 pre-operative report notes 
that the veteran had a long history of pelvic pain and that, 
while she did well for several months, she had begun 
experiencing progressive dysmenorrhea and menorrhagia.  The 
physician noted that the veteran's periods had been extremely 
heavy with significant cramping.  

Thus, because the veteran initially filed a claim of 
entitlement to service connection for a gynecological 
condition in November 1988, and that claim remained pending, 
as noted in the March 2000 Board decision, and the service 
medical records and post-service medical records include 
findings of pelvic pain associated with the veteran's service 
connected gynecological condition, the Board finds that an 
earlier effective date for pelvic pain is warranted.  Because 
the November 1988 claim was submitted within one year of 
separation from service, the earliest date from which service 
connection may be established is the day following separation 
from service.  

In view of the foregoing, service connection for pelvic pain, 
as a component of the veteran's gynecological disability, is 
established effective November 6, 1988.  

IX.  Earlier Effective Date for Sinusitis

The veteran claims entitlement to an effective date earlier 
than September 9, 1997 for the grant of service connection  
for sinusitis, however, review of the claims file reveals no 
communication regarding service connection for sinusitis 
prior to that date.  

The veteran's initial claim for service connection was 
received at the RO in November 1988.  In this claim, the 
veteran requested service connection for hernia surgery and 
laparoscopies, but made no mention of sinusitis.  The next 
communication from the veteran found in the claims file is 
from August 1994, when she claimed service connection for 
endometriosis, gastricitis, spastic colon, and incisional 
hernia.  Again, this claim made no mention of sinusitis.  

The next communication from the veteran is her May 1995 
application to reopen a claim of entitlement to service 
connection for a bilateral ankle disability and a claim of 
entitlement to service connection for a bladder condition.  
She again made no mention of sinusitis.  Similarly, in her 
May 1995 notice of disagreement (NOD) with the effective date 
assigned for her hysterectomy and IBS with GERD, she did not 
make any statements regarding sinusitis.  In addition, her 
January 1996 Form 9 (substantive appeal) regarding these two 
issues was silent in regard to sinusitis.  

The next communication from the veteran is the September 1997 
claim of entitlement to service connection for sinusitis.  

Since the veteran did not submit a claim for service 
connection for sinusitis within one year of separation form 
service, as a matter of law, the effective date can be no 
earlier than the date of the claim.  38 C.F.R. § 3.400(b).  

The Board notes that an August 18, 1997 record of VA 
treatment shows that the veteran was complaining of sinus 
problems for the past week, stating that his head, ears, and 
throat hurt.  The impression was sinusitis.  Despite this 
medical evidence of sinusitis, the record contains no 
evidence that the veteran expressed an intent to seek service 
connection for this condition prior to September 9, 1997.  
The mere presence of medical evidence does not establish an 
intent on the part of the veteran to seek entitlement to 
service connection and cannot constitute a claim.  Criswell 
v. Nicholson, 20 Vet App 501 (2006).  

A claim for service connection for sinusitis was not 
expressly or impliedly raised prior to September 9, 1997.  
None of the VA treatment reports prior to this date can be 
interpreted as an informal claim for service connection 
pursuant to 38 C.F.R. § 3.155.  

However, under 38 C.F.R. § 3.157, a report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason that the service connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established, or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).  

Section 3.157 addresses conditions precedent.  The 
requirement that "compensation has been awarded or denied on 
the basis that a condition is not compensable in degree" 
does not state that service connection must have been 
established for any particular disability.  In this case, 
service connection had previously been established for the 
veteran's hysterectomy and IBS with GERD.  Therefore, the 
veteran met the first condition precedent.  Thereafter, the 
regulation states that the provisions apply only when 
treatment reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  

In this case, the veteran was in receipt of compensation 
(hysterectomy and IBS with GERD) and the record demonstrates 
that she was diagnosed with sinusitis at a VA facility on 
August 18, 1997, in the year prior to the date of receipt of 
her claim on September 9, 1997.  Therefore, the effective 
date for service connection is August 18, 1997.  

As there is no other medical evidence from a VA or uniformed 
facility regarding treatment for sinusitis within the year 
prior to September 9, 1997 the Board finds that it is legally 
precluded from granting an effective date earlier than August 
18, 1997 for the grant of service connection for sinusitis.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (the claim 
should be denied as a matter of law if the law, and not the 
evidence, is dispositive).

X.  Earlier Effective Date for SMC

As previously discussed, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  

SMC under 38 U.S.C.A. § 1114(k) is payable for each 
anatomical loss or loss of use of one or more creative 
organs.  38 U.S.C.A. § 1114(k); 3.350(a).  

A determination of the proper effective date for the grant of 
SMC turns on a determination as to when the veteran's SMC 
claim was received, and a determination as to when it became 
factually ascertainable that an award for SMC for the loss of 
a creative organ was warranted.  

As discussed above, the veteran initially filed a claim of 
entitlement to service connection for a gynecological 
condition in November 1988.  She underwent a total abdominal 
hysterectomy on December 30, 1993.  Therefore, the April 1995 
rating decision granted SMC effective from August 30, 1994.  
The May 2002 rating decision subsequently granted an earlier 
effective date of December 30, 1993.  

There is no medical evidence of loss or loss of use of a 
creative organ prior to the December 30, 1993 hysterectomy, 
and thus entitlement to SMC was not factually ascertainable 
prior to that date.  

Based on the foregoing, the Board finds that it is legally 
precluded from granting an effective date earlier than 
December 30, 1993 for the grant of SMC for loss of a creative 
organ.  See Sabonis.

XI.  Temporary Total Evaluation After March 30, 1994

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a service 
connected disability resulted in:  (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals, such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body case, or the necessity for house confinement, or the 
necessity for continued use of wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  The 
termination of these total ratings are not subject to 
38 C.F.R. § 3.105(e), and the total rating will be followed 
by appropriate schedular evaluations.  Extensions of 1, 2, or 
3 months beyond the initial 3 months may be made under (1), 
(2), or (3) above.  Extensions of 1 or more months up to 6 
months beyond the initial 6 month period may be made under 
(2) or (3) above, upon approval of the Adjudication Officer.  
38 C.F.R. § 4.30 (2006).  

Where the veteran undergoes service connected removal of the 
uterus, including corpus, 38 C.F.R. § 4.116, Diagnostic Code 
7618 provides that a 100 percent rating is assignable for 3 
months after removal, thereafter, a 30 percent evaluation is 
assigned.  38 C.F.R. § 4.116, Diagnostic Code 7618.  

The veteran is service connected for her gynecological 
condition, and underwent total abdominal hysterectomy on 
December 30, 1993.  The May 2002 rating decision granted a 
temporary total evaluation from that date until March 30, 
1994, when the 30 percent evaluation was resumed.  

In her April 2000 claim, the veteran stated that after her 
hysterectomy, she did not go back to work until sometime in 
February 1994.  The fact that she returned to work at that 
time demonstrates that she did not require house confinement 
beyond March 30, 1994.  Given that the temporary total rating 
was based on the veteran's service connected gynecological 
condition, the provisions of 38 C.F.R. § 4.116, Diagnostic 
Code 7618 govern the assignment of the total rating.  This 
diagnostic code specifically provides for the assignment of a 
total rating for 3 months following surgery.  

There is no evidence that the hysterectomy resulted in severe 
postoperative residuals which would warrant a temporary total 
evaluation beyond the 3 month period contemplated by 
Diagnostic Code 7618 and 38 C.F.R. § 4.30.  Rather, the 
veteran herself has stated that she was able to return to 
work prior to the expiration of the three month period of 
total evaluation and January and February 1994 treatment 
reports note that the veteran was "doing well."

Based on the foregoing, the Board finds that it is legally 
precluded from granting an extension beyond March 30, 1994 of 
the veteran's temporary total evaluation as neither 
Diagnostic Code 7618 nor the provisions regarding extensions 
beyond 3 months found in 38 C.F.R. § 4.30 are applicable in 
this case.  See Sabonis.

XII.  SMC During Temporary Total Evaluation

SMC is payable to a veteran who by reason of service 
connected disability is permanently bedridden, blind in both 
eyes, or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 
3.350(b) (2006).
    
The following factors will be afforded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person:  the inability of the veteran 
to dress or undress herself, or to keep herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without such aid; 
inability of the veteran to feed herself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to her daily environment. 38 
C.F.R. § 3.352(a).
    
It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made. The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).
    
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).
    
SMC is also payable, under 38 U.S.C. 1114(s), where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service- 
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout her lifetime. 
38 C.F.R. § 3.350(i)(2).  

The veteran is seeking SMC only during the period of her 
temporary total evaluation, December 30, 1993 to March 30, 
1994.  Treatment records during that period do not indicate 
that she was in need of regular aid and attendance as defined 
above, or that she was housebound.  

The December 1993 operative report notes that the veteran 
tolerated the procedure well.  At treatment with her private 
physician in both January and February 1994 the veteran was 
described as "doing well."  The veteran was also treated 
separately for IBS with GERD in January 1994, when she stated 
that she was gradually healing from the surgery.  

There is simply no evidence that the veteran was unable to 
dress or undress herself, keep herself ordinarily clean and 
presentable, feed herself, or attend to the wants of nature, 
or was otherwise in need of care or assistance on a regular 
basis.  In addition, there is no evidence of record 
indicating that the veteran was required to remain in bed 
during the period in question, and the evidence demonstrates 
that she was able to leave her home, as she visited her 
doctors and returned to work in February 2004.  Additionally, 
while the veteran has a disability rated as 100 percent 
disabling during the period in question, she does not have 
additional service connected disability or disabilities 
independently ratable at 60 percent.  

Therefore, the veteran does not qualify for SMC based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.  

Based on the foregoing, the preponderance of the evidence is 
against claim.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to service connection for removal of the ovaries 
is denied.  

Entitlement to service connection for cystitis is denied.  

Entitlement to an initial compensable evaluation for 
sinusitis is denied.  

Entitlement to an initial compensable evaluation for a scar, 
residual of an incisional hernia is denied.  

An increased evaluation of 30 percent for irritable bowel 
syndrome (IBS) with gastroesophogeal reflux disease (GERD) is 
granted.  

Entitlement to an increased evaluation for postoperative 
hysterectomy for endometriosis and pelvic adhesions, 
currently evaluated as 30 percent disabling is denied.  

An effective date of November 6, 1988 for service connection 
for pelvic pain is granted.  

An effective date of August 18, 1997 for service connection 
for sinusitis is granted.  

Entitlement to an effective date earlier than December 30, 
1993 for the grant of special monthly compensation (SMC) for 
the loss of use of a creative organ is denied.  

Entitlement to a temporary total evaluation after March 30, 
1994 under the provisions of 38 C.F.R. § 4.30 based on 
convalescence from a December 1993 hysterectomy is denied.  

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound 
during convalescence from December 30, 1993 to March 30, 1994 
is denied.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence, evidence that is both new and 
material.  The Court noted that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  The Court indicated that 
because these requirements define particular types of 
evidence, when providing the notice required by the VCAA, it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  

The veteran filed her application to reopen the claim for 
service connection for a bilateral ankle condition in 
September 1997.  The regulation defining new and material 
evidence was amended effective August 29, 2001.  In this 
case, since the claim to reopen was filed prior to August 29, 
2001, the older definition of new and material evidence is 
applicable.  

For claims filed prior to August 29, 2001, as in this case, 
new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

The RO sent the veteran a VCAA notice letter in February 
2005.  This letter informed the veteran that she would need 
to submit new and material evidence to reopen her claim of 
entitlement to service connection; however, in defining 
material evidence, the letter included a portion of the 
definition in effect as revised August 29, 2001.  
Specifically, the letter stated that, "New and material 
evidence must raise a reasonable possibility that, when 
considered with all the evidence of record (both new and 
old), that the conclusion would change."   

Failure to provide notice of what constitutes material 
evidence would generally be the type of error which has the 
natural effect of producing prejudice.  Kent at 10.  Further, 
failure to notify the veteran of the correct burden of proof 
in her claim is an inherently prejudicial failure to notify 
her of the information and evidence necessary to substantiate 
her claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds 444 F. 3d 1328 (Fed. Cir. 2006).  

VA has not satisfied the notification requirements of the 
VCAA as interpreted in Kent.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).

The Court has held that the threshold for getting an exam is 
rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Service medical records include complaints regarding and 
treatment for left neck and arm pain and numbness.  In 
addition, the veteran has presented evidence of degenerative 
disc disease in the cervical spine with radicular symptoms to 
the left upper extremity.  

The veteran submitted statements in August 1998 and July 2002 
in which she reported a continuity of symptomatology of the 
left neck, shoulder, and arm conditions.  The reports of 
continuity of symptomatology serve to trigger VA's duty to 
provide an examination.  Duenas v. Principi, 18 Vet. App. 512 
(2004).  

Although the veteran was afforded VA examinations to evaluate 
her neck and left upper extremity in May 1999, this 
examination did not include an opinion as to etiology.  As 
such, a VA examination is needed to determine whether the 
veteran has any current disabling condition of the neck or 
left upper extremity, and, if so, whether those disabilities 
are related to service.  

At VA treatment in April 2006 the veteran reported that she 
had an appointment the following week with a new 
endocrinologist, Dr. Rizzo.  VA treatment in October 2006 
notes that the veteran was being followed by a new 
endocrinologist.  Records of treatment from this new 
physician have not been associated with the claims file.  VA 
has a duty to obtain relevant records of treatment reported 
by private medical professionals.  Massey v. Brown, 7 Vet. 
App. 204 (1994). 

In a November 2006 duplicate NOD regarding the claim of 
entitlement to service connection for hypothyroidism the 
veteran's attorney, on behalf of the veteran, requested a 
hearing before a Decision Review Officer.  The veteran has 
not been afforded this hearing, nor does it appear that this 
hearing request has been withdrawn.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2006), specifically informing her of the 
information and evidence required to 
substantiate her application to reopen a 
claim of entitlement to service 
connection for a bilateral ankle 
condition, what evidence the veteran is 
responsible for obtaining, what evidence 
VA will undertake to obtain, and notify 
the veteran to provide all pertinent 
evidence in her possession.  

This letter must include information 
regarding new and material evidence as 
defined in the prior to the August 29, 
2001 revision.  38 C.F.R. § 3.156(a) 
(2001).  This letter should include an 
explanation of the specific reasons for 
the prior denial of service connection, 
and of what is needed to substantiate the 
element(s) of the claims.  

2.  Take the necessary steps to obtain 
copies of all records regarding treatment 
for hypothyroidism from Dr. Rizzo.  

3.  Take appropriate steps to schedule 
the veteran for a hearing before a 
Decision Review Officer at the RO 
regarding her claim of entitlement to 
service connection for hypothyroidism.  

4.  Schedule the veteran for VA 
examination for the claimed neck and left 
upper extremity conditions.  The examiner 
should review the claims file and note 
such review in the examination report or 
in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current 
disability in regard to each of these 
claimed conditions and, if so, whether it 
is at least as likely as not (50 percent 
probability or more) that such disability 
began in service or is otherwise the 
result of a disease or injury in service.  
The examiner should offer a complete 
rationale for all opinions given.  

5.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


